Appeal and cross appeal from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered November 19, 2012 in a medical malpractice and wrongful death action. The order, among other things, denied plaintiff’s motion to set aside the jury verdict.
It is hereby ordered that said cross appeal is unanimously dismissed (see Edgett v North Fork Bank, 72 AD3d 1635, 1635 [2010]), and the order is affirmed without costs.
Present— Smith, J.P, Fahey, Peradotto, Sconiers and Valentino, JJ.